ORDER

PER CURIAM.
Timothy W. Hempfling (Appellant) appeals from the trial court’s Order and Judgment (Judgment) denying his Motion for Acquittal or New Trial (Motion) under Rules 27.07 and 29.11.1 Appellant asserts that the trial court erred and, subsequently, he was denied the right to a fair trial. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s Judgment is not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2002).

. All rule references are to Mo. R.Crim. P.2001, unless otherwise indicated.